DETAILED ACTION
The instant action is in response to application 14 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The tile is not descriptive.  A more descriptive title is required. Examiner suggests Bidirectional Dual Active Bridge Converter with Power Factor Correction.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 4, applicant uses the term preferably.  Unfortunately, this makes the claim scope unclear (IE, does DC power read on the claim or not), so it will be assumed applicant meant only to claim AC power.
As to claim 5, applicant claims “said switching times result from calculations based on an equality between: the power represented by the set point;”.  As written, this would currently set two power terms equivalent to voltages, and as such would be indefinite, since watts would somehow have units of Volts.  For the purposes of examination, it will be assumed applicant meant to claim an equation.
As to claim 9, this is incredibly unclear.  Values opposite to each other and inverted suggests that they are mathematically the same, and there are enough equations in applicants four hundred paragraph specification that examiner does not know which portion of the specification is seeking protection.  For the purposes of examination, it will be assumed applicant meant to claim equations 12 and 13.
As to claim 11, applicant claims “the cycles of a second one of the two sequences are inverse to each other”.  This reads as though a cycle is inverse to itself.  It is believed applicant meant to claim that the second one of the two sequences is inverse to the first sequence, and shall be interpreted in that manner.
As to claim 13, applicant claims “according to the first and second ones of the sequences when the value of the ratio between voltages is greater than the transformation ratio ; and according to the second and first ones of the sequences when the value of the ratio between voltages is smaller than the transformation ratio”.  It seems as though applicant is trying to claim sequences associated with various ratios, but as written it seems as though the first and second sequence controls both bridges independent of the ratio.  This requires clarification or revision.  
 As to claim 15, applicants cannot claim a method and apparatus simultaneously (MPEP 2173.05(p)).  As such the claim is indefinite.  
Regarding claim 16, a converter was previously claimed in the independent claim, and as such it is unclear how this further differentiates the claim.  
Claims 5-7, 12-14, 16 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 11-16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Jain (US 2011/0249472).
As to claim 1, Jain discloses a method of controlling a converter comprising two H bridges coupled by a transformer (Fig. 2, HB1, HB2, 16) , wherein: repetitions of two switching sequences (Figs. 5A-5E) between a plurality of states are respectively applied to the two bridges; the two sequences are generated from a same value representative of an interval between switching times of the two sequences (phase shift, ¶5 “The H-bridges 12 and 14 are operated at 50% duty ratio with their outputs phase-shifted by a controlled angle, or phase shift, .phi.. The difference between voltages v.sub.p and v.sub.s of the H-bridges 12 and 14, respectively, appears across the inductor 18 representing the leakage inductance (L) of the transformer 16 and determines a transformer current (I.sub.L) of the transformer 16.”), said same value being selected according to whether a ratio between the respective voltages across the H bridges is greater or smaller than a transformation ratio of the transformer (See Fig. 4A, which shows a number of conversion ratios.  See also ¶58 which shows multiple output voltages across a 1:1 ratio transformer).
As to claim 3, Jain discloses wherein switching times of the sequences are calculated from a set point (output 38) representation of a power to be transferred between the bridges, and the two sequences are generated from said same representative value for same values of a ratio of said set point to a product of said voltages (Fig. 10, item 36).
As to claim 5, Jain discloses wherein said switching times result from calculations based on an equality between: the power represented by the set point (Fig. 4A) ; and a power calculated from a model of the converter (Table 1, P) and from values of the voltages across the bridges (Fig. 10).
As to claim 6, Jain discloses wherein said calculations are further based on a desired equality between values of a current (Table I, Il1/Il2) in the transformer at a switching time of one of the two sequences and at a switching time of the other one of the two sequences (See Figs. 5A-5D).
As to claim 7, Jain discloses wherein, for each of said calculations, a frequency common to said repetitions is selected prior to the calculation (PWM holds a constant frequency).
As to claim 8, Jain discloses wherein, in each of the sequences, switching into and out of a given state are located symmetrically with respect to a reference time, the reference times of the two sequences having between each other a phase shift (Figs. 5A-5D).
As to claim 11, Jain discloses wherein: the two sequences each comprise two respective switching cycles for two branches of the bridge having the sequence applied thereto; the cycles of a first one of the two sequences are phase-shifted with respect to each other; and the cycles of a second one of the two sequences are inverse to each other.
As to claim 12, Jain discloses wherein the cycles of the first and/or second one of the two sequences have a duty cycle substantially equal to 0.5 (¶25).
As to claim 13, Jain discloses wherein the voltages of said ratio between voltages are respectively those of a first one of the bridges and of a second one of the bridges, and the first and second ones of the bridges are respectively switched: according to the first and second ones of the sequences when the value of the ratio between voltages is greater than the transformation ratio ; and according to the second and first ones of the sequences when the value of the ratio between voltages is smaller than the transformation ratio (Fig. 4A, item M which is a ratio of the DC voltages of the bridges)
As to claim 14, Jain discloses wherein: one of the states (P) of the first one of the two sequences corresponds to a given direction of application of a voltage to the transformer by the bridge having the first one of the two sequences applied thereto; and the first one of the two sequences varies during a same halfwave of an AC voltage across one of the bridges, so that: during at least a first times period , switchings into and out of said one of the states occur in a same state (N, P) of the second one of the two sequences ; and during at least a second time period , switchings into and out of said one of the states occur in different states of the second one of the two sequences (Figs. 5A-5E).
As to claim 15, Jain discloses a device configured to implement a method according to claim 1 (Fig. 2, item 30).
As to claim 16, Jain discloses converter comprising a device according to claim 15 (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is rejected under 35 103 as being unpatentable over Jain (US 2011/0249472).
Jain explicitly and in buck mode in the opposite case (¶58).  He does not explicitly disclose wherein the converter operates in boost mode if said voltage ratio is greater than said transformation ratio.  However, this is obvious, and would be set by the target output voltage.  It has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Claims 4 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2011/0249472) in view of DeDoncker (US 5355294).
As to claim 4,  As to claim 4,  Jain discloses . wherein: the set point is calculated as a function of a value of a voltage received by one of the bridges (VDC); and preferably.
He does not explicitly disclose the received voltage is an AC voltage and the set point is calculated so that the converter has a PFC-type operation (.
DeDoncker teaches the received voltage is an AC voltage and the set point is calculated so that the converter has a PFC-type operation (claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use power factor correction as disclosed DeDoncker to use utility power.  
Claims 10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2011/0249472) in view of Wu (US 20030231008).
	As to claim 10,  Jain does not discloses wherein said phase shift has opposite signs for two opposite energy flow directions between the bridges.
	Wu teaches wherein said phase shift has opposite signs for two opposite energy flow directions between the bridges (Wu, ¶37)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use bidirectional power flow as disclosed in Wu to charge and discharge intermittent sources/loads.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-15 of copending Application No. 17302908. Although the claims at issue are not identical, they are not patentably distinct from each other because the other claims have more detail than the instant application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 9 would be allowable if a disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) and the claim is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 9, the prior art fails to disclose: “wherein the sequences are generated based on opposite desired values of said phase shift for values inverse to each other of a ratio of the ratio between voltages to the transformation ratio” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839